Citation Nr: 0712426	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to March 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The matter of entitlement to service connection for a back 
disability based on a de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

1. An unappealed decisional letter in April 1975 declined to 
reopen the veteran's claim for service connection for a back 
disability which was originally denied (in April 1959) on the 
basis that the veteran did not have a current back 
disability.

2. Evidence received since the April 1975 decisional letter 
tends to show that the veteran has a current back disability, 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for a back disability, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim 
seeking service connection for a back disability may be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the veteran was not given complete 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claim of 
service connection for a back disability as is required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006); however, since the 
determination below reopens the claim, any error in notice on 
that aspect of the appeal is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Historically, an April 1959 rating decision denied the 
veteran's claim seeking service connection for a back 
disability because he did not have a current disability.  The 
appellant did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105.  The most recent final denial in this 
case was an April 1975 decisional letter which declined to 
reopen the veteran's claim.  He also did not appeal this 
decision and it became final.  Id. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in April 1975 included service medical 
records showing the veteran received treatment in March 1958 
for complaints of backaches that had been ongoing for six 
months.  Clinical findings on service entrance and separation 
examinations noted a normal spine.

On April 1959 VA examination, the veteran reported having a 
back condition, but none was noted on clinical examination.  

September 1972 VA examination x-rays were negative for any 
bone or joint disease of the thoracic or lumbar spine.  The 
examiner noted that there was no demonstrable orthopedic 
pathology of the back.

An April 1975 letter from Dr. J. B. C., Jr. states that he 
had treated the veteran several times, including in January 
and February 1973 after he was in a car accident and 
experienced considerable spasms of the paravertebral muscle 
group that were worse on the left side.  The veteran provided 
a history of having previously existing problems with his 
back that were related to his military service.  A diagnosis 
of stress (sprain-strain) of the back with aggravation of 
pre-existing disorders with partial recovery was given.

Evidence received since the April 1975 decisional letter 
includes statements and testimony from the veteran that his 
back has bothered him since he was in service and that he 
believes sleeping in tents and on the open ground contributed 
to his back problems.  

A June 2006 letter from Dr. R. A. B. states lumbar spine x-
rays show degenerative changes.  A clinical notation 
indicates that the veteran's back pains might possibly be a 
process associated with the veteran's history of prostate 
cancer, but that x-rays should be obtained first.  X-rays 
revealed lumbar spondylosis.  Treatment records show a 
diagnosis of degenerative joint disease of the lumbar spine 
with paraspinal muscle spasms. 

At the time of the April 1975 decisional letter, the evidence 
did not show the veteran had a current diagnosis of a chronic 
back disability.  The evidence received since April 1975 is 
new in that it was not previously of record.  It also shows 
the veteran suffers from degenerative joint disease of the 
lumbar spine and lumbar spondylosis.  Together with his 
statements that he has experienced back problems since 
service and service medical records showing he was treated 
for complaints of backaches during service, the evidence that 
he has current chronic back disability diagnoses raises at 
least a possibility that his back disabilities may be related 
to service.  It is material in that it specifically relates 
to an unestablished fact necessary to substantiate the claim 
for service connection and also raises a reasonable 
possibility of substantiating the claim.  Since the evidence 
is both new and material, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is granted.


REMAND

The etiology of the veteran's current back disabilities is 
unclear.  While he alleges that sleeping in tents and on the 
ground during service contributed to his current 
disabilities, the record also contains evidence of a post-
service back injury during a motor vehicle accident in 1973 
and of prostate cancer which Dr. R. A. B. indicated might 
have some relationship to his current back problems.  The 
record does not contain a medical opinion indicating the 
likelihood that his current back problems are related to his 
military service (i.e. a nexus opinion).  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, there are current medical diagnoses of 
degenerative joint disease and lumbar spondylosis and 
evidence of treatment for back pain during service, but there 
is insufficient evidence to determine whether the veteran's 
current back disabilities are related to his service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Additionally, in October 2004, the veteran submitted VA Form 
21-4142, Authorization and Consent to Release Information, 
authorizing VA to obtain medical records from Dr. D. B. and 
his replacement, Dr. R. A. B. for treatment from 1968 to the 
present; Dr. J. B. and Dr. J. H. for treatment since 1983 for 
prostate cancer and bone scans showing arthritis in the 
veteran's back; and Dr. C. A. for treatment related to an 
appendectomy in 1977.  The veteran did not provide addresses 
for these doctors on his authorization form and in a January 
2005 letter, the RO asked him to provide these addresses so 
it could obtain the records.  The veteran provided the 
addresses for Dr. R. A. B., Dr. J. B. C., Jr., and Dr. J. H. 
in his August 2005 VA Form 9, Substantive Appeal; however, 
the RO has not attempted to obtain these records.  The 
veteran's authorization has expired and he must be asked to 
provide VA with a new authorization form so the RO can secure 
these pertinent medical records.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his back 
disabilities since service and to provide 
any necessary releases for records of such 
treatment or evaluation.  Of particular 
interest are any records from Dr. D. B. 
and his replacement Dr. R. A. B., Dr. J. 
C. J., Jr., Dr. J. B., and Dr. J. H.  The 
RO should obtain complete records of all 
such treatment and evaluations from all 
sources identified.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of his current back disabilities.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should specify 
the diagnoses for any current back 
disabilities, and opine whether any 
diagnosed disability is at least as likely 
as not (a 50% or better probability) 
related to the veteran's service.  
Specifically, the examiner should note the 
treatment for back pain in service, the 
continuing complaints of back pain since 
service, and the records of post-service 
intercurrent injuries or events.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


